Matter of Diane K. v Yasmin Q. (2017 NY Slip Op 08442)





Matter of Diane K. v Yasmin Q.


2017 NY Slip Op 08442


Decided on November 30, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 30, 2017

Renwick, J.P., Manzanet-Daniels, Mazzarelli, Kahn, Moulton, JJ.


5083

[*1]In re Diane K., Petitioner-Respondent,
vYasmin Q., Respondent-Appellant.


Leslie S. Lowenstein, Woodmere, for appellant.
Anne Reiniger, New York, for respondent.
Andrew J. Baer, New York, attorney for the child.

Order, Family Court, Bronx County (Robert D. Hettleman, J.), entered on or about May 31, 2016, which, inter alia, granted sole physical and legal custody of the child to petitioner grandmother, unanimously affirmed, without costs.
The determination that it is in the child's best interests to be in petitioner's custody is amply supported by the record (see Matter of Bennett v Jeffreys, 40 NY2d 543 [1976]). Petitioner has supported the child and provided a stable and loving home for him, and the child is thriving (see Matter of Ruth L. v Clemese Theresa J., 104 AD3d 554 [1st Dept 2013], lv denied 21 NY3d 860 [2013]). Respondent mother remains in a long-term relationship with a man (not the child's father) who has repeatedly engaged in acts of domestic violence against her in the child's presence, and she has stated her intention to continue to live with this man. Following an assault in September 2012 that left her hospitalized with a broken arm and burns and various bruises, respondent resumed living with the man within days. She denied, and continues to deny, that he poses a danger to herself and the child. For his part, the man has engaged in limited therapy and has stated that he has no issues to work on. In determining custody, the court properly considered this history of domestic violence (see Domestic Relations Law § 240[1][a]; Matter of Rena M. v Derrick A., 122 AD3d 457, 458 [1st Dept 2014], lv denied 25 NY3d 906 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 30, 2017
CLERK